EXHIBIT 10.2

 

MANAGEMENT CONSULTANT AGREEMENT

 

THIS AGREEMENT is made as of October 1, 2014 between Bio-Solutions Corp.
(“Company”) and Murray Fleming (“Consultant”) and all provisions set forth in
this Agreement shall govern.

 

1. Services. Mr. Fleming agrees to serve as the Company’s Chief Executive
Officer.

2. Rate of Payment. In lieu of cash, the Company will issue Fifteen Million
(15,000,000) unregistered shares of the Company’s common stock to the Consultant
upon execution of this agreement.

3. TERMS FOR SERVICES. This agreement is for twelve months ending on October 1,
2015. Approved travel and other Company expenses will be reimbursed.

4. Confidential Information. Each party hereto (“Such Party”) shall hold in
trust for the other party hereto (“Such Other Party”), and shall not disclose to
any non-party to the Agreement, any confidential information of Such Other
Party. Confidential information is information which relates to Such Other
Party’s research, development, trade secrets or business affairs, but does not
include information which is generally known or easily ascertainable by
non-parties of ordinary skill in computer systems design and programming.

The Consultant hereby acknowledges that during the performance of this contract,
the Consultant may learn or receive confidential Company information and
therefore Consultant hereby confirms that all such information relating to the
Company’s business will be kept confidential by the Consultant, except to the
extent that such information is required to be divulged to the Consultant’s
clerical or support staff or associates in order to enable Consultant to perform
Consultant’s contract obligation.

5.INDEPENDENT CONTRACTOR. Consultant is an independent contractor. Consultant is
not an employee, agent, joint venture or partner of Company. Nothing shall be
interpreted as creating an employment relationship. Consultant shall have
control of the manner and means by which its services are provided to Company.
CONSULTANT IS SOLELY LIABLE FOR ANY FEDERAL AND STATE INCOME AND WITHHOLDING
TAXES, UNEMPLOYMENT TAXES, FICA TAXES, AND WORKER'S COMPENSATION PAYMENTS AND
PREMIUMS APPLICABLE TO THIS AGREEMENT.

6. Complete Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the matters covered herein. No other agreements,
representations, warranties or other matters, oral or written, purportedly
agreed to or represented by or on behalf of the Consultant by any of its agents,
or contained in any sales materials or brochures, shall be deemed to bind the
parties hereto with respect to the subject matter hereof. The Company and
Consultant acknowledge that they are entering into this Agreement solely on the
basis of the representations contained herein.

7. GENERAL PROVISIONS. This Agreement is binding upon the parties hereto and
their respective successors, assignees and personal representatives. This
Agreement shall be interpreted, construed and governed in accordance with the
laws of the State of Nevada. This Agreement may be executed in counterparts and
may be executed by telefax signature, which shall be valid and binding as
original signatures for all purposes (evidentiary or otherwise). 

-SIGNATURE PAGE FOLLOWS-

 

 
1


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

 

  BIO-SOLUTIONS CORP.           Per: /s/ James Hodge       James Hodge      
Chairman  

 

Per: /s/ Murray Fleming       Murray Fleming       Consultant  

 

 

 

2

--------------------------------------------------------------------------------